        Case 2:21-cv-00430-DMC Document 5 Filed 03/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. LOVELESS,                              No. 2:21-CV-0430-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    PAROLE AUTHORITIES OF THE
      CALIFORNIA BOARD OF PAROLE
15    HEARINGS,
16                       Defendant.
17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

19   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for leave to proceed in forma

20   pauperis. ECF No. 2. Plaintiff has submitted a declaration that makes the showing required by 28

21   U.S.C. § 1915(a). The request to proceed in forma pauperis is, therefore, granted.

22                  IT IS SO ORDERED.

23

24   Dated: March 23, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
